MEMORANDUM**
California state prisoner Darryl Lamar Tolliver appeals pro se the district court’s judgment dismissing pursuant to 28 U.S.C. § 1915(e)(2), his civil rights action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), and we affirm.
Because Tolliver makes no argument on appeal challenging the district court’s March 12, 2004 order dismissing his action, he has waived the right to challenge that order. See Indep. Towers of Washington v. Washington, 350 F.3d 925, 929 (9th Cir.2003).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.